Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6,11-19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,967,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-6 and 11-19 is encompassed within a combination of the independent claims 1, 6, 15 and 19 of US 10,967,776 and their respective dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-19, are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0200124 to Burwinkel et al in view of US 2014/0138419 to Minn et al and further in view of D780168 to Du.
With regard to claims 1-6, 11-14, 16, 18, Burwinkel discloses the invention substantially as claimed including a kit for holding condiments; said kit comprising: a condiment holder (10, fig. 4) for supporting a condiment container, said condiment holder comprising: a body (12) having a top surface (top-facing surface of fig. 4, fig. 4a left side) and a bottom surface (fig 4a, right side): and an aperture (14) defined by an interior peripheral wall of the body; a fastener mechanism (18) provided on the body and being adapted to secure the body to a vehicle air vent (fig. 5a); at least one condiment container (PAR 0026) sized to be received in the aperture defined by the body of the condiment holder.  Burwinkel does not disclose the clip having a first pair of tines spaced a first distance apart and a second pair of tines spaced a second distance apart; wherein the first pair of tines is adapted to selectively receive a first fin of the vehicle air vent therein and the first fin is of a first thickness; and the second pair of tines is adapted to selectively receive a second fin of the vehicle air vent therein, wherein the second fin is of a second thickness.  Burwinkel further does not disclose the first pair of tines and the second pair of tines are oriented at right angles to each other.  
Minn teaches a clip to mount a holder to a vehicle vent has a pair of first tines (208) spaced a first distance (A, fig. 3)) and a second pair of tines (208) spaced a second distance (B, fig. 3) to receive vent fins that are a different thickness (PAR 0035-0038).  Minn further shows the tines of the clip and their arrangement (figs. 1-4, i.e. a first and second pair of tines with different spacing in between); and the clip mount rotatable with respect to holder body (PAR 0022, fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to replace the clip of Burwinkel with the clip of Minn having pairs of tines with different distances therebetween with the first pair of tines being at a right angle with the second pair of tines as taught by Minn.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing the holder of Burwinkel to be mounted to different vehicle vents having different fin thicknesses.
Minn further shows the tines of the clip and their arrangement (figs. 1-4, i.e. a first and second pair of tines with different spacing in between) and the clip mount rotatable with respect to holder body (PAR 0022, fig. 3).  While Burwinkel shows spaced apart tines and a rotatable clip mount, Burwinkel does not disclose a ball-and-socket joint interposed between the clip and body.
Du shows a similar bracket mount having spaced apart tines and for use with air vents and furthermore having a ball-and-socket joint interference fitted between the clip and body).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to replace the holder mount of Burwinkel modified by Minn with the ball-and-socket as taught by Du.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing the condiment holder a greater degree of movement.  
Furthermore, with regard to claims 14, 19, Burwinkel modified by Minn and further with the ball and socket joint taught by Du shows a lock ring surrounding the ball and socket joint and thus providing the ability to selectively fix the joint in any of a variety of positions, i.e. the body can be oriented with respect to the clip in any number of positions while keeping the condiment holder level.
As discussed above and with regard to claims 15, 17, Burwinkel modified by Minn discloses the invention substantially as claimed, but does not explicitly disclose the ball and socket joint coated with a friction-increasing material such that the ball resists any tendency of the body to drop downwardly relative to the clip.  Minn et al (PAR 0021) discloses a gripping material applied to the tines for the purpose of increasing friction and grip.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the same gripping material to the surface of the ball and socket joint.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of increasing friction between the ball and socket joint surfaces so that movement is resisted and the joint better holds a selected position.
Allowable Subject Matter
Claims 7-10, 20, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

6/15/2022